Citation Nr: 1020746	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  09-19 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for right ankle arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1945 to March 
1948, and from August 1950 to April 1952.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, which denied the Veteran's request to reopen his 
claim for service connection for right ankle arthritis.  

In written correspondence in July 2009 and April 2010, the 
Veteran directly submitted to the Board additional evidence 
regarding his claim for service connection for right ankle 
arthritis.  The agency of original jurisdiction (AOJ) has not 
considered this new evidence; however, the Veteran has signed 
a waiver of initial AOJ consideration.  See 38 C.F.R. § 
20.1304(c) (2009).  Thus, there is no requirement for a 
remand to the AOJ for initial consideration of the new 
evidence.  In any event, the Board is remanding the claim at 
issue for further development and readjudication, and so the 
AOJ will review the new evidence at the time.  Therefore, the 
Board finds that any error in failing to furnish a prior SSOC 
is not prejudicial as to the Veteran's claim.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

The Veteran was provided with a hearing at the RO in July 
2009; however, in October 2009, the Board informed the 
Veteran that it was unable to produce a written transcript of 
the proceeding, and offered the Veteran a second opportunity 
for a hearing.  The Veteran elected to have a second hearing 
before the Board at the RO.  In April 2010, the Veteran 
testified before the undersigned Veterans Law Judge at the RO 
(Travel Board hearing); a copy of the transcript has been 
associated with the record.

The Veteran has raised the issues of reopening his claims for 
arthritis of the left ankle, hammertoe, and the residuals of 
a dislocation of the left fifth finger.  See the Veteran's 
January 2009 notice of disagreement, and April 2010 
statement, respectively.  Furthermore, the Veteran has raised 
the new issue of service connection for plantar fasciitis.  
See the Veteran's statement of April 2010.  As such, these 
issues have been raised by the record, but have not been 
adjudicated by the AOJ.  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ for 
appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  The VA will notify the appellant if further action is 
required.


REMAND

The Veteran maintains that he has right ankle arthritis as a 
result of a sprained ankle which occurred during the winter 
of 1951.  See the Veteran's claim of June 2007, April 2010 
statement, and the April 2010 hearing transcript pg. 3.  He 
has also indicated that his right ankle arthritis was due to 
being issued "World War II Combat Boots."  See the 
Veteran's April 2010 statement.

The Veteran originally claimed for right ankle arthritis in 
August 1952, this claim was denied by the AOJ in October 
1952.  He then requested that the AOJ reopen his claim for 
service connection for right ankle arthritis in January 1971, 
to include as due on a secondary basis to his service-
connected plantar warts.  The AOJ denied this claim in a 
rating decision of April 1972.  Finally, the Veteran 
requested that the AOJ reopen his claim for right ankle 
arthritis in July 1999.  In June 2000, the AOJ reopened the 
Veteran's claim, and denied service connection for right 
ankle arthritis.  The AOJ notified the Veteran of this 
decision and apprised him of his procedural and appellate 
rights.  The Veteran did not file a notice of disagreement 
(NOD) or a substantive appeal, thus not appealing that 
decision.  Therefore, the June 2000 decision is final and 
binding on him based on the evidence then of record.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 
20.302, 20.1103.  The United States Court of Appeals for 
Veterans Claims (Court) has held that in determining whether 
new and material evidence has been submitted, it is necessary 
to consider all evidence added to the record since the last 
time the claim was denied on any basis, including a prior 
denial based on the absence of new and material evidence.  
See Evans v. Brown, 9 Vet. App. 273 (1996).  

Under Evans, the Board must address whether any new evidence 
has been obtained since the last prior final rating decision 
of June 2000.  A claimant may reopen a finally adjudicated 
claim by submitting new and material evidence.  38 C.F.R. 
§ 3.156(a).  Under the revised standards, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Id.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  

In the prior final rating decision of June 2000, the AOJ 
denied the Veteran's claim for service connection for right 
ankle arthritis because, even though the Veteran had been 
provided with two VA medical examinations which indicated 
that his right ankle arthritis was due to an in-service right 
ankle injury, there was no objective medical evidence to 
corroborate such an injury.  The Veteran has not provided any 
new evidence to corroborate his account of an in-service 
right ankle injury.  As such, the evidence of record is not 
sufficient to allow the Board to reopen the Veteran's claim 
at this time under 38 C.F.R. § 3.156.  Unfortunately, despite 
the fact that it will result in additional delay of final 
adjudication of the Veteran's claim, the Board finds that 
additional development of the evidence is necessary in order 
to fully address contentions raised by the Veteran.

First, in Kent v. Nicholson, 20 Vet. App. 1, 10-11 (2006), 
the Court held that the Veterans Claims Assistance Act of 
2000 (VCAA) notice requirements in regard to new and material 
evidence claims require the VA to send a specific notice 
letter to the claimant that:  (1) notifies him or her of the 
evidence and information necessary to reopen the claim (i.e., 
describes what is meant by new and material evidence); (2) 
identifies what specific evidence is required to substantiate 
the element or elements needed for service connection that 
were found insufficient in the prior denial on the merits; 
and (3) provides general VCAA notice for the underlying 
service connection claim.

In this regard, the October 2007 VCAA notice letter failed to 
provide the second and third notice elements required by 
Kent.  The Board emphasizes that a claim for service 
connection for right ankle arthritis and a claim to reopen 
based on new and material evidence both have unique 
evidentiary and legal requirements.  In regards to the second 
element, the notice letter stated that the Veteran's claim 
was denied because there was "no evidence of record."  This 
is inadequate to address the June 2000 rating decision, which 
denied the Veteran's claim for service connection for right 
ankle arthritis because the Veteran had not shown that his 
right ankle arthritis occurred in or was caused by his 
service.  In particular, the June 2000 rating decision 
concluded that there was no objective evidence to show that 
the Veteran had experienced a right ankle injury in 1951.  
The October 2007 letter also failed to notify the Veteran of 
the elements for the underlying service connection claim, and 
so failed to provide notice of the third element of Kent.  As 
such, to reopen his claim the Veteran must provide new 
evidence to corroborate his account of experiencing an in-
service right ankle sprain.  A new VCAA letter from the AOJ 
is required to notify him of this fact, and of the basic 
standards for his service connection claim for right ankle 
arthritis.

Second, the Veteran's VA treatment records on file only date 
to January 2008, over two years ago.  If he has since 
received additional relevant treatment, these records should 
be obtained.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. 
§ 3.159(c)(2), (c)(3); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (the VA is charged with constructive, if not 
actual, knowledge of evidence generated by the VA).

Third, the AOJ must undertake further efforts to obtain 
possible missing service treatment records (STRs) - 
specifically, the Veteran has alleged that the injury to his 
right ankle occurred during the winter of 1951 during 
training at "Camp Pickett, V[A]," (which has been renamed 
Fort Pickett).  See the Veteran's claim of August 2006.  The 
Veteran has indicated that he was assigned to Battery A, 
963rd Field Artillery Battalion, 43rd Infantry Division, but 
was treated by medics associated with Battery C, and that 
relevant records may be associated with this other unit.  See 
the Veteran's August 2006 claim, April 2010 statement, and 
the April 2010 hearing transcript pg. 3.  

In this regard, the VA is generally required to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a).  
The VA is required to obtain the Veteran's STRs or other 
relevant service records held or maintained by a government 
entity.  38 U.S.C.A. § 5103A(c).  When the VA attempts to 
obtain records from a Federal department or agency, the 
efforts to obtain these records must continue until they are 
obtained unless it is reasonably certain they do not exist or 
that further efforts to obtain them would be futile.  
38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2), (3).  In 
addition, when STRs are lost or missing, the Court has held 
that the VA has a heightened duty "to consider the 
applicability of the benefit of the doubt rule, to assist the 
claimant in developing the claim, and to explain its decision 
when the Veteran's medical records have been destroyed."  
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing 
Russo v. Brown, 9 Vet. App. 46, 51 (1996). See also Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  This standard for VA is very 
high.

A review of the claims file reveals that the AOJ has obtained 
the Veteran's STRs.  However, as the Veteran has alleged that 
he was treated by a unit which was separate from his assigned 
unit, and has also alleged that he was treated at Fort 
Pickett, Virginia, it is possible that STRs might be 
available at another location which would provide 
corroborating evidence regarding his alleged in-service right 
ankle injury.  As such, the AOJ should contact the National 
Personnel Records Center (NPRC), or other appropriate agency, 
to attempt to obtain the alleged records.  To the degree 
possible, this should include a search for treatment records 
associated with either Battery A, 963rd Field Artillery 
Battalion, 43rd Infantry Division, or with Battery C, or any 
treatment records from a treatment center located at Camp 
Pickett at that time.  As the Veteran has alleged that this 
occurred in the winter of 1951, the AOJ should request a 
search for the period from November 1950 to March 1951, and 
from November 1951 to March 1952, to cover any period which 
may fit within the Veteran's stated dates of treatment.

Given the obvious relevance of any missing STRs in 
adjudication of the claim at issue, the Board finds it 
necessary to remand the claim to ensure that all proper 
avenues for securing these records have been pursued and to 
afford the Veteran every benefit of assistance from the VA.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	As to the new and material evidence 
claim, send the Veteran a corrective VCAA 
notice that is compliant with Kent v. 
Nicholson, 20 Vet. App. 1, 10-11 (2006). 
Specifically, this letter should:

(A) Describe what new and material 
evidence is under the current standard 
set forth under 38 C.F.R. § 3.156(a) 
(2009);

(B) Identify what specific evidence is 
required to substantiate the element 
or elements needed for service 
connection that were found 
insufficient in the prior denial of 
June 2000.  That is, in order to 
reopen his right ankle arthritis 
claim, he must submit evidence to 
corroborate his story of experiencing 
a right ankle injury in the winter of 
1951, or that his right ankle 
arthritis occurred during or within 
one year of his active service, or 
competent evidence linking his current 
right ankle arthritis to his military 
service. 

(C) Provide general VCAA notice for the 
underlying service connection claim.  
Specifically, the Veteran must be 
advised that establishment of service 
connection for right ankle arthritis 
requires:  (1) the existence of a 
present disability; (2) in-service 
incurrence or aggravation of a disease 
or injury; and (3) a causal 
relationship between the present 
disability and the disease or injury 
incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004), citing Hansen 
v. Principi, 16 Vet. App. 110, 111 
(2002).  In the alternative, the 
Veteran may show that his right ankle 
arthritis manifested to a compensable 
degree within one year of separation 
from active military service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

2.	Obtain the records of any medical 
treatment for the Veteran from the most 
recent treatment center of record, 
currently indicated as being in West 
Haven, Connecticut.  All attempts to 
secure these records, and any response 
received, must be documented in the 
claims file.  If records are 
unavailable or simply do not exist, or 
further attempts to obtain them would 
be futile, a negative reply to this 
effect is required. 

3.	Contact the NPRC, or other appropriate 
agency, and attempt to obtain any records 
of treatment of the Veteran's right ankle 
from November 1950 to March 1951, and 
from November 1951 to March 1952, which 
may be associated with the units Battery 
A, of the 963rd Field Artillery 
Battalion, 43rd Infantry Division, or 
with Battery C, and any clinical 
treatment records from this time from 
Camp Pickett, Virginia (later renamed 
Fort Pickett).  All attempts to secure 
these records, and any response received, 
must be documented in the claims file.  
If records are unavailable or simply do 
not exist, or further attempts to obtain 
them would be futile, a negative reply to 
this effect is required.

4.	Then, review the Veteran's claims file 
and any new information obtained to 
ensure that the foregoing development 
actions have been conducted and completed 
in full, and that no other notification 
or development action, in addition to 
those directed above, is required.  If 
further action is required, it should be 
undertaken prior to further adjudication 
of the claim.

5.	Finally, readjudicate the request to 
reopen the claim for service connection 
for right ankle arthritis in light of any 
additional evidence obtained since the 
April 2009 statement of the case (SOC).  
If the claim is not granted to the 
Veteran's satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration of the 
claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

